Citation Nr: 0532777	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-29 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of left knee injury with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied a rating in excess of 10 percent 
for postoperative residuals of a left knee injury.  


FINDING OF FACT

The competent and probative evidence of record shows the 
veteran's service-connected left knee disability is 
characterized by no more than 60 degrees of limitation of 
flexion and zero degrees of extension, with some pain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for postoperative residuals of left knee injury with 
degenerative changes are not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3. 4.7, 
4.10, 4.40-4.42, 4.45, 4.71(a), Diagnostic Codes 5003, 5010, 
5256-5263, 5299-5260 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

By way of procedural background, the Board notes that, in 
February 1977, the RO granted service connection for 
postoperative residuals of a left knee injury and awarded a 
20 percent disability rating under Diagnostic Code (DC) 5357.  
In July 1979, the RO reduced the rating to 10 percent because 
there was evidence of improvement in the veteran's condition.  
When the veteran requested an increased rating in March 2002, 
the RO continued the 10 percent rating under DC 5299-5260, 
and that rating is now on appeal.  

As noted, in March 2002, the RO received the veteran's claim 
for an increased rating for his service-connected left knee 
injury.  The veteran indicated that his knee has 
progressively gotten "stiffer during the morning and more 
tender."  He also stated that he experiences "an ache, 
pain, or a catch" in his knee daily and that his knee will 
"go out" if he puts too much pressure on it.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 2002, in conjunction with his claim.  
The examiner did not review the claims file.  The veteran 
reported that he fell off a training tower in service and 
hyperextended his left knee.  He underwent surgery to remove 
the medial meniscus and to repair the anterior cruciate 
ligament.  After surgery, he wore a cast for two months and 
had physiotherapy for about six months.  The veteran stated 
that since the incident in service he has had some degree of 
pain in his knee, which has gradually gotten worse, as well 
as associated swelling.  The examiner noted the veteran 
occasionally limps on his left leg.  The examiner also noted 
that the veteran's leg "gives away on him about one time a 
year and when it does, his knee swells up, and he has to use 
either a cane or crutch for two weeks."

Upon clinical evaluation, the veteran was noted to have a 
semilunar scar on the medial aspect of the left knee as well 
as some exostosis on the medial head of the tibia.  The 
examiner noted the veteran's range of motion of the left knee 
was from zero to 110 degrees.  There was some medial 
tenderness on the knee, but no fluid or laxity.  There was 
also slight crepitus with flexion.  The associated X-ray 
report shows the veteran has "severe tricompartment DJD 
[degenerative joint disease] changes of the left knee with 
narrowed both medial and lateral compartments."  The 
examiner noted small loose bodies but did not find any acute 
fractures or dislocations or effusions.  The MRI conducted in 
conjunction with the examination also showed degenerative 
changes, among other things.  

The impression was "traumatic arthritis of the left knee 
with history of meniscus resection and anterior cruciate 
ligament repair in 1973 with left knee pain and swelling, 
progressive, moderate disability."  

In a written statement dated January 2004, the veteran 
indicated that his knee will sometimes "pop out," and 
become swollen and painful.  He stated that when this occurs 
his knee will be so tender that he cannot walk on it for an 
extended period of time.  The veteran further stated that his 
left knee is much larger than his right knee, and always 
looks swollen because of the arthritis.  

In February 2004, the veteran underwent another VA 
examination.  The examiner reviewed the claims file and noted 
the incident in service when the veteran fell off the 
training tower and hyperextended his knee.  The history 
further indicated that, after his surgery, the veteran 
returned to duty and experienced periodic pain in his knee.  
Since discharge, he had continued to experience pain on a 
daily basis, but was able to manage the pain with over-the-
counter medication.  The examiner noted the veteran has 
occasional pain that wakes him up at night, and has grinding 
of the knee.  The veteran said he does not use a brace or 
cane, except for occasions when he has periods of swelling 
and instability and must use a cane.  The examiner noted the 
veteran avoids putting stress on his knee because he will 
develop pain and a feeling of instability.  The examiner also 
noted the findings of the MRI conducted in conjunction with 
the August 2002 VA examination.  

Upon examination, the veteran was noted to have "obvious 
joint line irregularities" and a tender joint line.  He was 
able to flex his knee 60 degrees with pain.  The examiner 
noted that the veteran could flex the knee about 10 
additional degrees, but doing so caused pain.  The veteran 
was able to extend his knee to zero degrees.  The examiner 
noted the veteran has "almost audible crepitation on 
extension and flexion throughout the joint line in the 
subpatellar."  The veteran was also noted to have intact 
posterior and anterior cruciate ligaments, as well as a one-
centimeter opening of the medial line on stress. 

The impression was "degenerative arthritis of the left knee, 
effusion of the left knee, loose bodies of the left knee, 
tear of the lateral meniscus, previous arthrotomy, partial 
excision of the medial meniscus, [and] Baker's cyst."

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In a December 2003 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim, as well 
as the types of evidence VA would assist him in obtaining.  
In addition, the discussions in the September 2003 Statement 
of the Case (SOC) and March 2004 Supplemental Statement of 
the Case (SSOC) informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  All of the above notices must be read in the context 
of prior, relatively contemporaneous communications from the 
RO.  See Mayfield, 19 Vet. App. at 125.

The Board notes the RO sent a June 2002 letter informing the 
veteran of the evidence needed to establish a claim for 
service connection.  Although the August 2003 letter did not 
advise the veteran of the evidence needed to establish a 
claim for an increased rating, the Board finds that any 
defect in the letter was harmless since the veteran had 
"actual knowledge" of the type of evidence needed to 
substantiate his claim, as he is claiming his service-
connected left knee has worsened.  See Mayfield, supra, at 
121.  The Board also notes that any defect in the August 2003 
letter was later cured by the RO's December 2003 letter, 
which informed the veteran of what the evidence must show in 
order to substantiate a claim for an increased rating.  

While the June 2002 and December 2003 letters did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertain[s] to his claim, see 38 C.F.R. 
§ 3.159(b)(1), the September 2003 SOC contains the complete 
text of the pertinent regulation, which contains such notice.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, neither the veteran nor his 
representative has identified any pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  For these reasons, any failure 
in the timing or language of the VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran is currently rated 10 percent disabled under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  
Post-operative residuals of a left knee injury, with 
degenerative changes, is not listed on the Rating Schedule, 
and the RO assigned DC 5299-5260 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded as the first two numbers of 
the most closely related body part and "99."  See 38 C.F.R. 
§ 4.20 (2005).  

The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.71, Diagnostic Code 5260, for 
limitation of flexion of the leg.  Under DC 5260, a 
noncompensable rating is warranted for flexion limited to 60 
degrees, a 10 percent rating is warranted for flexion limited 
to 45 degrees, and a 20 percent rating is warranted for 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Plate II, 
indicates that normal flexion of the knee is 140 degrees and 
normal extension of the knee is zero degrees.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's left 
knee disorder.  The February 2004 VA examination shows the 
veteran demonstrated flexion to 60 degrees, which is 
noncompensable under Diagnostic Code 5260.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App.202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In evaluating the veteran's left knee under the criteria of 
DeLuca, supra, the Board notes the veteran received a 10 
percent disability rating from the RO on the basis that, 
although his left knee range of motion was only slightly 
limited in that it would be rated noncompensable under DC 
5260, the veteran indicated that he experienced pain when 
using his knee.  With regard to establishing loss of function 
due to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  Therefore, while the 
veteran complained of pain, the examiner who conducted the 
February 2004 examination found no weakness, fatigability, or 
incoordination during the examination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his left knee 
disability under all other appropriate diagnostic codes.

Under the criteria of DC 5010, arthritis, due to trauma and 
substantiated by X-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under DC 5003, described above, the veteran's disability does 
not warrant a 10 or 20 percent rating because, while his left 
knee was found to have traumatic arthritis, it was the only 
joint involved.  As noted above, a 20 percent disability 
rating under DC 5003 requires the involvement of two or more 
major joints or minor joint groups, and therefore DC 5003 is 
not for application in this case.

The Board notes that 38 C.F.R. § 4.71a, DCs 5256, 5258, and 
5262 are not for application, because the veteran has never 
been diagnosed with ankylosis of the knee, semilunar 
dislocated cartilage, or impairment of the tibia and fibula.  
Furthermore, the veteran could not be rated higher than 10 
percent under DC 5261, because his leg extension has never 
been found to be limited.  In fact, the February 2004 VA 
examination showed the veteran demonstrated extension to zero 
degrees, which is normal according to 38 C.F.R. § 4.71a, 
Plate II.

Under the criteria of DC 5257, recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
disability rating when slight, a 20 percent disability rating 
when moderate, and a 30 percent disability rating when 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14. See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
In this case, however, there is no objective evidence of 
additional disability due to instability or subluxation; 
thus, a separate 10 percent rating is not warranted for the 
veteran's service-connected left knee.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the left knee disability, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

A rating in excess of 10 percent is denied for postoperative 
residuals of left knee injury with degenerative changes.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


